 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 6
                                      SOUTHERN DIVISION
 7
       RONNIE LYLES, individually and         Case No. 8:19-cv-01615-JLS-ADS
 8     dba DOUGLAS FORREST
       FINANCIAL LLC,
 9
                       Plaintiff,
10                                            JUDGMENT
             v.
11
       U.S. BANK NATIONAL
12     ASSOCIATION, as Trustee for
       Certificateholders of BEAR
13     STEARNS ASSET BACKED
       SECURITIES I LLC, ASSET
14     BACKED CERTIFICATES,
       SERIES 2006-AC1,
15
                       Defendant.
16

17
           On November 18, 2019, the Court granted, with prejudice, U.S. BANK NATIONAL
18
     ASSOCIATION, AS TRUSTEE FOR CERTIFICATEHOLDERS OF BEAR STEARNS
19
     ASSET BACKED SECURITIES I LLC, ASSET BACKED CERTIFICATES, SERIES
20
     2006-AC1’s (“U.S. BANK”) Motion to Dismiss. Therefore, IT IS HEREBY ORDERED,
21
     ADJUDGED, AND DECREED that the above-captioned action is dismissed in its entirety
22
     and that a Judgment of Dismissal be entered in favor of U.S. BANK and against
23
     Plaintiff. Plaintiff is awarded nothing in this action against U.S. BANK.
24

25

26   Dated: November 27, 2019
                                                       ________________________
27
                                                       Hon. Josephine L. Staton
28                                                     United States District Judge

                                                  1
